On order of the Court, attorney Nicholas Tsalis having appeared before the Court on June 25, 1985, to show cause why he should not be held in contempt for his failure to file an application for leave to appeal as directed by the Court and his failure to respond to the order of February 27, 1985, directing him to show cause, and the Court finding that no good cause has been shown for the lack of diligence of counsel, it is hereby ordered and adjudged that attorney Nicholas Tsalis is in contempt of this Court. It is further ordered that attorney Nicholas Tsalis pay to the Clerk of this Court the sum of $300 in court costs, payable to the State of Michigan, within ten days of the Clerk’s certification of this order. These costs are assessed because of the needless additional work required of this Court by the failure of Mr. Tsalis to file an application or take other action within a reasonable time after his appointment. The Court finds that defendant’s appeal to this Court has been unreasonably delayed through the inaction of attorney Nicholas Tsalis. The Clerk shall deposit the costs paid pursuant to this order with the State Treasurer for credit to the State General Fund. The costs are personal to the attorney and may not be charged back to the county.